Citation Nr: 1431459	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  13-35 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to nonservice-connected death pension benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant, her son-in-law, and an additional observer



ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from January 1944 to April 1946 and from March 1948 to December 1949.  He died in June 2011 at the age of 86.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota which denied the benefits sought on appeal.  

During the current appeal, and specifically in March 2014 the appellant testified at a videoconference hearing conducted before the undersigned.  A transcript of the testimony has been associated with the appellant's claims file.  

Lastly, the Veteran submitted additional evidence to the Board after the appeal was certified to the Board.  The submission of such evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDING OF FACT

For the period from August 2011, the appellant's countable annual income for VA pension purposes exceeds the requisite maximum annual pension rate (MAPR) for nonservice-connected death pension benefits.  


CONCLUSION OF LAW

For the period from August 2011, the criteria for entitlement to nonservice-connected death pension benefits have not been met.  38 U.S.C.A. §§ 1541, 5107 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

In a September 2011 notice letter, the appellant was provided with notice of the criteria necessary to substantiate her claim.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist her in obtaining and the evidence she was expected to provide on her own.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The September 2011 letter also provided the appellant with notice of how VA determines the effective date of entitlement if the claim is granted.  

VA has also satisfied its duty to assist the appellant at every stage of this case.  All necessary financial information pertaining to the claim for death pension benefits has been associated with the claims file and has been reviewed by both the RO and the Board in connection with her claim.  

Based on the foregoing, the Board concludes that VA has done everything reasonably possible to assist the appellant in obtaining information and records which could help substantiate her claim and the appellant has not contended otherwise.  As the issue on appeal is controlled by the appellant's net worth, level of annual income, and annual expenses, there is no medical controversy, and the development of any medical evidence would not have any bearing on the decision.  There is no other reported, relevant evidence that remains outstanding, nor is there any indication of the need for examinations or opinions.  Further assistance is unlikely to assist the appellant in substantiating entitlement to nonservice-connected death pension benefits.  If there is additional available evidence to substantiate the appellant's claim, the RO cannot obtain these records without further and more precise information from the appellant.  The Court has held that the duty to assist is not a one way street and that an appellant must do more that passively wait for assistance when she has information essential to her claim.  Wood v. Derwinski, 1 Vet. App. 190 (1990).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Analysis

Improved death pension is a benefit payable to the surviving spouse of a Veteran of wartime service who has died of nonservice-connected disability.  Basic entitlement exists if (i) the Veteran served during a period of war; and (ii) had at least 90 days of active military service; or (iii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iv) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 C.F.R. § 3.3(b)(4) (2013).

Pension is payable only if the surviving spouse was married to the veteran before January 1, 1957, for a World War II veteran; before February 1, 1965, for a Korean conflict veteran; before May 8, 1985, for a Vietnam era veteran; or before January 1, 2001, for a Persian Gulf War veteran, or for one year or more, or if a child was born prior to or during the marriage.  38 U.S.C.A. § 1541(f).  

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  See 38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  The maximum annual rate of improved pension for a surviving spouse is specified by statute and is increased periodically under 38 U.S.C.A. § 5312.  See 38 C.F.R. § 3.23.  

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. § 3.271(a).  

Social Security Administration (SSA) benefits and retirement pension benefits from private companies are not specifically excluded under 38 C.F.R. § 3.272; such income is therefore included as countable income.  Medical expenses of the claimant in excess of five percent of the applicable maximum annual pension rate (MAPR), which have been paid, may be excluded from an individual's income for the same 12-month period, to the extent they were paid.  See 38 C.F.R. § 3.272(g)(2)(iii).  The MAPR is published in Appendix B of the VA Adjudication Procedures Manual M21-1 and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21 (2013).  

Under 38 C.F.R. § 3.272, amounts paid by a spouse before the Veteran's death for expenses of the Veteran's last illness will be deducted from the income of the surviving spouse.  38 C.F.R. § 3.272(h)(1)(i).  

Likewise, amounts paid by a surviving spouse or child of the veteran for the veteran's just debts, expenses of last illness, and burial (to the extent such burial expenses are not reimbursed under chapter 23 of title 38 U.S.C.) will be deducted from the income of the surviving spouse or child.  38 C.F.R. § 3.272(h)(1)(ii).  The term "just debts" does not include any debt that is secured by real or personal property.  Id.  Similarly, expenses of last illnesses, burials, and just debts that are paid during the calendar year following that in which death occurred may be deducted from annual income for the 12-month annualization period in which they were paid or from annual income for any 12-month annualization period which begins during the calendar year of death, whichever is to the claimant's advantage.  38 C.F.R. § 3.272(h).  Otherwise, such expenses are deductible only for the 12-month annualization period in which they were paid.  Id.  

Under 38 C.F.R. § 3.272, the following shall also be excluded from countable income for the purpose of determining entitlement to nonservice-connected death pension benefits; welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; and profit from sale of property; and joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner).  

The Veteran's service personnel records reflect that he had active service in the U.S. Navy from January 1944 to April 1946, and that he served in the U.S. Army from March 1948 to December 1949.  A February 1952 Certificate reflects that the appellant and the Veteran were married in August 1949.  In an October 2011 statement, the appellant reported that she and the Veteran lived together continuously from the date of their marriage until the date of his death in June 2011.  There is nothing in the record to dispute this assertion.  Accordingly, the appellant meets the basic entitlement elements necessary for death pension benefits.  

The appellant's income consists of recurring SSA benefit payments and monthly retirement benefits in the amount of $54.71.  This income is not excludable and must be deducted from any improved death pension award.  38 C.F.R. §§ 3.271, 3.272.  When recurring income will continue through a 12 month period, the income will be multiplied by 12 to arrive at the 12 month annualized income.  

Besides the Veteran's burial expenses, which were $2,785.00, the appellant has reported only one other form of excludable expense in the course of this appeal - her medical expenses.  Specifically, the appellant has Medicare Part B premium payments, supplemental medical insurance payments and incidental, nonrecurring type medical expenses that she reported in 2011, 2012, 2013 and 2014.  

This appeal covers the appellant's improved death pension award from June 2011 to 2014.  The MAPR, the appellant's income, and her medical expenses have changed during the period on appeal.  Several rules govern each type of change.  

The MAPR changed four times during the period on appeal.  Specifically, the MAPR for a surviving spouse without a dependent child changed from $7,933 to $8,219 in December 2011.  It subsequently changed to $8,359 in December 2012.  Then, in the November 2013 rating decision, the appellant was awarded entitlement to aid and attendance benefits effective December 12, 2012.  The MAPR for surviving spouses receiving the aid and attendance allowance without dependents was $13,362 effective December 1, 2012, and $13,563, effective December 1, 2013.  When the MAPR changes, the monthly rate of pension shall be computed by reducing the new MAPR by the annual countable income on the effective date of the MAPR and dividing the remainder by twelve.  38 C.F.R. § 3.273(b)(1).  

The appellant's SSA income increased in August 2011, December 2011, and December 2012.  When income increases, the monthly rate of payable pension shall be computed by reducing the beneficiary's MAPR by the new amount of countable income on the effective date of the change in the amount of income and dividing the remainder by 12.  38 C.F.R. § 3.273(b)(2).  The evidence of record reflects that from July 2011 to August 2011, the appellant was receiving $583 per month in SSA disability benefits.  Effective August 2011, the appellant's SSA disability benefits increased to $1,472 per month, and effective December 2011 the appellant's SSA benefits increased to $1,542 per month.  In addition, effective December 2012, the appellant's SSA disability benefits were increased to $1,550.90 per month.  

Countable income and excludable expenses are based on 12-month annualization periods for death pension.  38 C.F.R. §§ 3.271, 3.272.  Annualization periods have two types, the initial annualization period and calendar years.  As pertinent for this case, for the initial annualization period, income will be counted from the date of the Veteran's death (June 30, 2011) through the end of the month that is 12 months after that date (June 30, 2012).  After the initial year, countable income is generally based on the calendar year.  M21-1 MR V.i.3.A.3.b&c.  When the initial annualization period and the first calendar year beginning after the initial award overlap, the greater benefit is awarded.  M21-1 MR V.iii.1.E.34.e.  Therefore, the Board has considered the initial annualization period and calendar years 2012, 2013, and 2014 to exclude medical expenses properly below.  

As a result of changes in the MAPR, income, and medical expenses, the appeal consists of seven distinct periods.  In considering pension amounts, fractions of a dollar are reduced to the nearest whole dollar for the purposes of determining annual income.  38 C.F.R. §§ 3.29(b), 3.272(a).  

The initial annualization period consists solely of July 2011.  During this period, the MAPR for a surviving spouse without a dependent child was $7,933.00.  From July 2011 to August 2011, the appellant's monthly SSA income was $583.00.  In addition, she received $54.71 per month through her retirement account.  Annualized, her yearly income was calculated to be $7,652.  Her monthly medical expenses for the initial annualization period (June 30, 2011 to June 30, 2012) included the monthly premiums she paid for Medicare Part B medical insurance and private medical insurance ($298.40), which reached a yearly total of $3,580.00.  In addition, the appellant submitted a Walmart Pharmacy Statement, which demonstrates that during the initial annualization period, she paid $185.76 as part of her co-pay for her prescribed medication.  In addition, in a statement dated in March 2014, the appellant noted that every trip to the doctor's office usually cost her $20.00, which reached a yearly total of $240.00.  As such, her medical expenses for the initial annualization period were $4,005.76.  The excludable medical expense threshold (5 percent of the base MAPR) was $397.  After deducting $3,608.76 ($4,005.76 - $397.00) in excludable medical expenses reported for the initial annualization year, as well as the amount paid for the Veteran's funeral expenses ($2,785) from the appellant's yearly income ($7,652), the total amounts to $1,258.24.  Based on these calculations, in the May 2012 rating action, the RO granted death pension benefits in the amount of $500, effective July 1, 2011, and subsequently terminated pension benefits effective August 1, 2011.  The reason that the RO granted death pension benefits is because the appellant's yearly income, when focusing solely on her SSA and retirement benefits during the month of July 2011, did not exceed the MAPR for that year.  

The second period covers the period from August 2011 to November 2011.  During this period, the appellant's SSA income increased to $1,472.50 per month, with a yearly total of $17,670.00, while her monthly retirement payments remained at $54.71 per month, with a yearly total of $656.00.  Annualized, her total income was $18,326.00.  The appellant's medical expenses for the initial annualization period (June 30, 2011 to June 30, 2012) were $4,005.76.  The MAPR remained at $7,933.00 from August 2011 through the end of November 2011.  The excludable medical expense threshold (5 percent of the base MAPR) remained at $397.  After deducting $3,608.76 ($4,005.76 - $397.00) in excludable medical expenses reported for the second period, as well as the amount paid for the Veteran's funeral expenses ($2,785) from the appellant's yearly income ($18,326.00), the total amounts to $11,932.24, which exceeds the MAPR ($7,993.00) for the calendar year prior to December 1, 2011.  

The third period consists solely of December 1, 2011.  The MAPR for a surviving spouse without a dependent child was increased to $8,219.00, effective December 1, 2011.  Although the appellant's monthly retirement benefits remained at $54.71, her monthly SSA income was increased to $1,524.90 in December 2011.  Utilizing the newer monthly SSA income, the appellant's yearly income was shown to be $18,954.80.  As previously discussed, the appellant's medical expenses for the initial annualization period (June 30, 2011 to June 30, 2012) was $4,005.76.  The excludable medical expense threshold (5 percent of the base MAPR) was $411.  After deducting $3,594.76 ($4,005.76 - $411.00) in excludable medical expenses reported for the third period from the appellant's yearly income ($18,954.80), as well as the amount paid for the Veteran's funeral expenses ($2,785) from the appellant's yearly income, the total amounts to $12,515.04, which exceeds the MAPR ($8,219) for this calendar year.  

The fourth period covers the period from January 2012 through December 2012.  As previously discussed, the MAPR for a surviving spouse without a dependent child was increased to $8,219.00 in December 2011, and while the appellant's monthly retirement benefits remained at $54.71, her monthly SSA income was increased to $1,524.90 in December 2011.  Annualized, her income was $18,954.80.  Her medical expenses for this period include the monthly Medicare payments ($99.90) and the monthly private medical insurance payments ($202), with a monthly total of $301.90, and a yearly total of $3,622.80.  The Walmart Pharmacy statement reflects that the appellant paid $794.77 in out-of-pocket expenses for her prescribed medication during this period.  In addition, a medical statement issued by the appellant's healthcare provider reflects that $164.00 was paid for treatment of her vision in June 2012, and a duplicate of a receipt from Sam's Club dated in December 2012 reflects that the appellant paid a total of $45.78 for medication she purchased there.  In addition, the appellant submitted a medical expenses report dated in May 2013, which reflects that from April 2012 to April 2013, she spent $759.31 in medical expenses.  When prorated, this amounts to $63.28 per month in medical expenses.  Although the appellant did not produce a receipt documenting and verifying these particular expenses, the Board will deduct the prorated amount from her income.  As such, based on the May 2013 Medical Expense report provided, for the period from April 2012 to December 2012, the appellant was shown to have spent $569 for medication.  In addition, the appellant noted that every trip to her physician's office usually cost her $20.00 a month, which reached a yearly total of $240.00.  As such, the yearly total for her medical expenses for this period was $5,436.35.  This is greater than the excludable medical expenses for the initial annualization period based on the effective date of the death pension award.  Therefore, the Board will use $5,436.35, the greater amount.  The excludable medical expense threshold (5 percent of the base MAPR) was $411.  After deducting $5,025.35 ($5,436.35 - $411.00) in excludable medical expenses reported for this period from the appellant's yearly income ($18,954.80), as well as the amount paid for the Veteran's funeral expenses ($2,785) from the appellant's yearly income, the total amounts to $11,144.45, which exceeds the MAPR ($8,219) for this calendar year.  

The fifth period consists solely of December 1, 2012.  The MAPR for a surviving spouse without a dependent child was increased to $8,359.00 on December 1, 2012.  In addition, while the appellant's monthly retirement benefits remained at $54.71, her monthly SSA income was increased to $1,550.90 in December 2012.  Annualized, her income was $19,266.00.  Her medical expenses for this period include the monthly Medicare payments, which increased to $104.90, and the monthly private medical insurance payments, which increased to $257, with a monthly total of $361.90, and a yearly total of $4,342.80.  As previously noted, a duplicate of a receipt from Sam's Club dated in December 2012 reflects that the appellant paid a total of $45.78 for medication she purchased there.  In addition, in the May 2013 Medical Expense Report, the appellant noted that she paid a total of $408 for a doctor's visit that took place on January 28, 2013.  Also, the May 2013 Medical Expense report reflects that for the period from December 2012 to April 2013, the appellant was shown to have spent $316 for medication.  Including the $240 spent on the appellant's yearly visits with her physician, the yearly total for her medical expenses for this annualization period was $5,352.88.  Since this is greater than the excludable medical expenses reported for the initial annualization period, the Board will use this amount when deducting the medical expenses from the appellant's yearly income.  The excludable medical expense threshold (5 percent of the base MAPR) was $417.  After deducting $4,935.88 ($5,352.88 - $417.00) in excludable medical expenses reported for this period from the appellant's yearly income ($19,266), the total amounts to $14,330, which exceeds the MAPR ($8,359) for this calendar year.  

The sixth period covers the period from December 12, 2012 through November 30, 2013.  As previously discussed above, by way of the November 2013 rating decision, the RO granted the appellant's request for aid and attendance allowance, effective December 12, 2012.  Also, effective December 1, 2012, the MAPR for a surviving spouse without any dependents who is receiving aid and attendance benefits is $13,362.00.  Although the appellant's monthly retirement benefits remained at $54.71, her monthly SSA income was increased to $1,550.90 in December 2012.  Annualized, her income was $19,266.00.  The medical expenses reported for this period include the monthly Medicare payments ($104.90), and the monthly private medical insurance payments ($257), with a monthly total of $361.90, and a yearly total of $4,342.80.  As previously noted, a duplicate of a receipt from Sam's Club dated in December 2012 reflects that the appellant paid a total of $45.78 for medication she purchased there.  In addition, in the May 2013 Medical Expense Report, the appellant noted that she paid a total of $408 for a doctor's visit that took place on January 28, 2013.  Also, the May 2013 Medical Expense report reflects that for the period from December 2012 to April 2013, the appellant was shown to have spent $316 for medication.  Including the $240 the appellant reportedly spends every year for her doctor's appointments, the yearly total for her medical expenses for this period was $5,352.88.  The excludable medical expense threshold (5 percent of the base MAPR) was $417.  After deducting $4,935.88 ($5,352.88 - $417.00) in excludable medical expenses reported for the third annualization period from the appellant's yearly income ($19,266), the total amounts to $14,331, which exceeds the MAPR ($13,362) for this calendar year.  

The seventh period covers the period from December 1, 2013 through November 30, 2014.  Effective December 1, 2013, the MAPR for a surviving spouse without any dependents who is receiving aid and attendance benefits increased to $13,563.00.  The appellant's monthly retirement benefits remained at $54.71, and her monthly SSA income remained at $1,550.90 during this time.  Annualized, her income was $19,266.00.  Her medical expenses for this period include the monthly Medicare payments of $104.90, and the monthly private medical insurance payments of $257, with a monthly total of $361.90, and a yearly total of $4,342.80.  A photocopy of a Sam's Club receipt reflects that the appellant paid $33.36 for medical products purchased on March 1, 2014.  A photocopy of a Walmart receipt reflects that the appellant paid $4.22 for vitamins.  Several undated photocopies of Walmart receipts reflect that the appellant paid $83.88 for various types of medication and medical supplies.  Including the $240 the appellant reportedly spends when visiting her physician, the yearly total for her medical expenses for this annualization period was $4,704.26.  The excludable medical expense threshold (5 percent of the base MAPR) was $424.  After deducting $4,280.26 ($4,704.26 - $424) in excludable medical expenses reported for this period from the appellant's yearly income ($19,266), the total amounts to $14,985, which exceeds the MAPR ($13,563) for this calendar year.  

During the March 2014 hearing, the appellant testified that her yearly medical expenses exceed that shown by the evidence of record.  She also stated that she planned to submit additional documents in an effort to substantiate these assertions.  Although she has provided a number of records, receipts and reports documenting what her monthly expenses were in 2011, 2012, 2013, and 2014, even when taking these expenses into consideration, when the medical expenses were deducted from the appellant's gross income, her yearly income still exceeded the designated MAPR for that particular year and/or period.  

The Board reminds the appellant that the duty to assist is not a "one-way street."  If an appellant wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The burden is on the appellant to demonstrate that her annual income is below the maximum allowable rate for receipt of death pension.  

As the available evidence shows that from August 2011 forward, the appellant's annual income exceeds the specified MAPR for the award of nonservice-connected death pension benefits for a surviving spouse with no dependents, both with and without aid and assistance benefits, the claim of entitlement to nonservice-connected death pension benefits must be denied due to excessive yearly income.  

The Board has certainly considered the severity of the appellant's financial status; however, there is no interpretation of the facts of this case which will support a legal basis for a favorable action with regard to the appellant's claim.  The appellant's countable income exceeds the MAPR for the initial annualization period, as well as the 2012, 2013 and 2014 calendar years.  Thus, the application of the principle of reasonable doubt is not appropriate in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to nonservice-connected death pension benefits is denied.  



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


